RECOMMENDED FOR FULL-TEXT PUBLICATION
                                Pursuant to Sixth Circuit Rule 206
                                      File Name: 05a0123p.06

                    UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                    _________________


                                                   X
                           Petitioner-Appellant, -
 THOMAS M. KEENAN,
                                                    -
                                                    -
                                                    -
                                                        No. 03-3834
         v.
                                                    ,
                                                     >
 MARGARET BAGLEY, Warden,                           -
                           Respondent-Appellee. -
                                                   N
                    Appeal from the United States District Court
                   for the Northern District of Ohio at Cleveland.
                   No. 01-02139—David A. Katz, District Judge.
                                 Argued: September 23, 2004
                             Decided and Filed: March 10, 2005
                  Before: MERRITT, SILER, and GILMAN, Circuit Judges.
                                     _________________
                                          COUNSEL
ARGUED: Jeffrey M. Gamso, Jeffrey J. Helmick, GAMSO, HELMICK & HOOLAHAN, Toledo,
Ohio, for Appellant. Henry G. Appel, ATTORNEY GENERAL’S OFFICE OF OHIO, Columbus,
Ohio, for Appellee. ON BRIEF: Jeffrey M. Gamso, GAMSO, HELMICK & HOOLAHAN,
Toledo, Ohio, for Appellant. Henry G. Appel, ATTORNEY GENERAL’S OFFICE OF OHIO,
Columbus, Ohio, for Appellee.
       GILMAN, J., delivered the opinion of the court. MERRITT, J. (pp. 6-10), delivered a
separate opinion concurring in part and dissenting in part. SILER, J. (pp. 11-12), delivered a
separate dissenting opinion.
                                     _________________
                                         OPINION
                                     _________________
         RONALD LEE GILMAN, Circuit Judge. Thomas M. Keenan appeals the district court’s
judgment that dismissed as untimely his petition for a writ of habeas corpus filed pursuant to 28
U.S.C. § 2254. For the reasons set forth below, we vacate the judgment and remand the case for an
evidentiary hearing to determine whether Keenan may avail himself of the doctrine of equitable
tolling.




                                                1
No. 03-3834           Keenan v. Bagley                                                         Page 2


                                        I. BACKGROUND
       Keenan is an Ohio prisoner who has been sentenced to death for the murder of Anthony
Klann. The factual background surrounding the crime is extensively detailed in State v. Keenan, 689
N.E.2d 929, 935-36 (Ohio 1998), but is not directly relevant to the issue before us.
        Procedurally, Keenan was indicted for aggravated burglary along with the kidnaping and
aggravated murder of Klann on October 6, 1988. In 1989, Keenan was convicted by a jury and
sentenced to death by the trial court. The Ohio Court of Appeals affirmed Keenan’s conviction and
death sentence in 1990. This conviction was reversed, however, and the case remanded for a new
trial by the Ohio Supreme Court on the basis of prosecutorial misconduct. State v. Keenan, 613
N.E.2d 203 (Ohio 1993).
       The second trial took place in 1993-94. Keenan was again convicted by the jury and
sentenced to death, and the final judgment of the trial court was again affirmed by the Ohio Court
of Appeals. On November 6, 1996, Keenan submitted the transcript from this second trial to the
Ohio Supreme Court, thus initiating his appeal to that court. This date is key to the issue before us,
because it marks the point at which his 180-day statute of limitations for state postconviction relief
began to run under Ohio Rev. Code Ann. § 2953.21. By the time that this statute of limitations
expired, on May 5, 1997, Keenan had yet to file a petition for state postconviction relief.
        Keenan’s second conviction was affirmed on February 25, 1998 by the Ohio Supreme Court.
State v. Keenan, 689 N.E.2d 929 (Ohio 1998). The United States Supreme Court denied certiorari
on October 5, 1998, another key date in this case. Keenan v. Ohio, 525 U.S. 860 (1998). This denial
initiated the one-year statute of limitations for petitioning for federal habeas relief under 28 U.S.C.
§ 2244(d)(1).
       The controversy in the present case was precipitated by a so-called Glenn order issued by
the Ohio Supreme Court on November 30, 1998. That order provided as follows:
       IT IS FURTHER ORDERED by the court that, pursuant to State v. Glenn (1987), 33
Ohio St. 3d 601, 514 N.E.2d 869, a stay is granted for a period of six months,
       beginning October 23, 1998 and ending April 23, 1999, to allow appellant an
       opportunity to file a petition for post-conviction relief.
State v. Keenan, 702 N.E.2d 901 (Ohio 1998) (unpublished). Significantly, Keenan’s 180-day
statute of limitations granted by Ohio Rev. Code Ann. § 2953.21 had already expired.
        Keenan filed a petition for state postconviction relief in the Cuyahoga County Court of
Common Pleas on March 26, 1999. This petition was well within the six-month time frame set out
by the Ohio Supreme Court in the Glenn order. All of the parties agree, however, that this petition
was filed almost two years after the expiration (on May 5, 1997) of the 180-day statute of limitations
specified in Ohio Rev. Code Ann. § 2953.21.
        The Ohio trial court denied the petition on its merits in 1999. On appeal, the Ohio Court of
Appeals affirmed the trial court’s denial, but based its decision on the ground that Keenan’s petition
was untimely under Ohio Rev. Code Ann. § 2953.21, and that Keenan had failed to meet any of the
statute’s exceptions for his late filing. State v. Keenan, No. 77480, 2001 WL 91129, at *3 (Ohio Ct.
App. Feb. 1, 2001) (unpublished). The Ohio Supreme Court denied leave for a discretionary appeal
in State v. Keenan, 749 N.E.2d 756 (Ohio 2001) (unpublished).
        On September 7, 2001, almost two years after the one-year statute of limitations under 28
U.S.C. § 2244(d)(1) had expired, Keenan filed a notice of intent to file a § 2254 petition with the
federal district court. The district court ordered the parties to submit a procedural timeline to
No. 03-3834           Keenan v. Bagley                                                           Page 3


determine whether Keenan’s state postconviction proceedings had tolled the federal statute of
limitations. Keenan filed his federal petition in November of 2001. In January of 2002, the Warden
filed a motion to dismiss on the basis of the statute of limitations. She argued that since the Court
of Appeals had ruled that Keenan’s state postconviction relief petition was time-barred under Ohio
law, the federal petition was also time-barred because the petition for state postconviction relief
could not have tolled the federal statute of limitations under 28 U.S.C. § 2244(d)(2).
         The district court agreed with the Warden’s position and dismissed Keenan’s petition as
time-barred. It also found that Keenan had not demonstrated a basis for equitable tolling, nor had
he demonstrated that he could avail himself of any actual-innocence exception to the limitations
period. The court, however, granted a certificate of appealability on the timeliness issue. Keenan
also filed a motion to alter or amend the record, arguing that the district court should have certified
three questions relating to the timeliness of his petition to the Ohio Supreme Court. The district
court denied the motion, but granted a certificate of appealability as to the issues raised within the
motion. Keenan’s appeal under these certifications is now before us.
                                           II. ANALYSIS
        The district court’s decision to deny a writ of habeas corpus is reviewed de novo. Allen v.
Yukins, 366 F.3d 396, 399 (6th Cir. 2004). “[W]here the facts are undisputed and the district court
decides as a matter of law that equitable tolling does not apply, this court reviews the district court’s
decision de novo.” Id. at 401. However, “[t]he petitioner bears the burden of demonstrating that
he is entitled to equitable tolling.” Id. (quoting McClendon v. Sherman, 329 F.3d 490, 494 (6th Cir.
2003)).
         Keenan argues at length that his petition for state postconviction relief was indeed timely
filed. For the purposes of Keenan’s petition for federal habeas relief, this is the central issue before
us. There is a one-year limitations period during which a state prisoner may file for a writ of habeas
corpus in federal court. 28 U.S.C. § 2244(d)(1). In Keenan’s case, the statute of limitations began
to run on October 5, 1998, the date that the United States Supreme Court denied certiorari and his
conviction became “final” under the statute. See Clay v. United States, 537 U.S. 522, 528 n.3
(2003). Under ordinary circumstances, Keenan would have had until October 5, 1999 to file for
relief in federal district court. He did not file, however, until November 21, 2001.
        Nonetheless, “[t]he time during which a properly filed application for State post-conviction
or other collateral review . . . is pending shall not be counted” toward the limitations period. 28
U.S.C. § 2244(d)(2). “[A]n application is ‘properly filed’ when its delivery and acceptance are in
compliance with the applicable laws and rules governing filings. These usually prescribe, for
example, . . . time limits upon its delivery.” Artuz v. Bennett, 531 U.S. 4, 8 (2000) (emphasis in
original). In Keenan’s case, if his petition for state postconviction relief had been “properly filed,”
the federal one-year period to file under 28 U.S.C. § 2244(d)(1) would have been tolled, thus
rendering timely Keenan’s federal petition.
         We are unable, however, to reach a conclusion on the timeliness issue at this time. Even if
Keenan’s petition for state postconviction relief was improperly filed, he may be able to proceed on
the basis of his equitable-tolling argument. “Equitable tolling is permissible under the
Anti-Terrorism and Effective Death Penalty Act (AEDPA) [28 U.S.C. § 2254], although rare.” King
v. Bell, 378 F.3d 550, 553 (6th Cir. 2004). Our focus on AEDPA causes us to respectfully disagree
with the dissent’s statement that “we are asked to toll the statute of limitations under Ohio law, after
the Ohio Court of Appeals has determined that the petition was untimely.” (Dissenting Op. at 11)
To the contrary, the application of equitable tolling is a question of federal law. Our present
discussion impacts only Keenan’s filing for federal habeas relief, not the timeliness of his petition
for state postconviction relief.
No. 03-3834           Keenan v. Bagley                                                          Page 4


        In essence, the doctrine of equitable tolling allows federal courts to toll a statute of
limitations when “a litigant’s failure to meet a legally-mandated deadline unavoidably arose from
circumstances beyond that litigant’s control.” Graham-Humphreys v. Memphis Brooks Museum of
Art, Inc., 209 F.3d 552, 560-61 (6th Cir. 2000). This circuit has adopted a straightforward test for
analyzing equitable-tolling claims. The factors to be considered are “(1) lack of actual notice of
filing requirement; (2) lack of constructive knowledge of filing requirement; (3) diligence in
pursuing one’s rights; (4) absence of prejudice to the defendant; and (5) a plaintiff’s reasonableness
in remaining ignorant of the notice requirement.” Andrews v. Orr, 851 F.2d 146, 151 (6th Cir.
1988). Furthermore, these factors “are not necessarily comprehensive or always relevant; ultimately
every court must consider an equitable tolling claim on a case-by-case basis.” King, 378 F.3d at
553.
         In the present case, the Ohio Supreme Court issued its Glenn order on November 30, 1998,
a year and a half after Keenan’s time for filing for state postconviction relief had expired under Ohio
Rev. Code Ann. § 2953.21. Keenan, however, still had over 10 months from that point in which to
file for habeas relief in federal district court. But, for reasons impossible to determine from the
record before us, he chose to file for postconviction relief not in federal court—which was still a
venue properly available to him—but in state court. Had he instead filed a petition for habeas relief
in federal court, the state would have been unable to argue, as it does now, that his petition is barred
by the statute of limitations.
        The key question for the purposes of equitable tolling, therefore, is why Keenan filed for
state postconviction relief, as opposed to federal habeas relief, on March 26, 1999. If Keenan indeed
relied on the literal language of the Ohio Supreme Court’s Glenn order in structuring his legal
strategy, then his argument for equitable tolling might be very strong. For example, the petitioner
in King v. Bell, 378 F.3d 550 (6th Cir. 2004), was prevented from filing a timely federal habeas
petition because of governmental delay in providing him with the trial transcript. In all other
respects, however, the petitioner had completely complied with the court-approved timetable. This
court applied the doctrine of equitable tolling and concluded that the petitioner “had no reason to
anticipate any procedural difficulties: he had complied with the court-approved schedule . . . and
with the court's original order to include all his arguments in one petition.” Id. at 553.
         Indeed, based on the evidence before us, Keenan might have reasonably viewed the Ohio
Supreme Court’s order as granting him extra time to properly file a petition for state postconviction
relief. He might have assumed that any time spent pursuing this avenue would toll his federal statute
of limitations. Thus, given the Glenn order, he might have believed that filing for state
postconviction relief would not prevent him from later filing for federal habeas relief. The record
before us, however, contains no mention of Keenan’s motivation in filing for state postconviction
relief instead of federal habeas relief. We cannot determine with any certainty whether he relied on
the Glenn order when deciding to file for state postconviction relief. Without more information, we
cannot ascertain if Keenan may avail himself of equitable tolling.
         Whether this case presents one of those rare occasions in which equitable tolling under
AEDPA is proper is an issue appropriately handled by the district court in the course of an
evidentiary hearing. In so remanding, we note that the district court must consider the “(1) lack of
actual notice of filing requirement; (2) lack of constructive knowledge of filing requirement;
(3) diligence in pursuing one’s rights; (4) absence of prejudice to the defendant; and (5) a plaintiff’s
reasonableness in remaining ignorant of the notice requirement.” Andrews v. Orr, 851 F.2d 146, 151
(6th Cir. 1988). Keenan might claim that he did indeed rely on the Glenn order in postponing his
claim for federal habeas relief, but the district court must then decide whether such a reliance, in
light of all the Andrews factors, was reasonable. The answer to this question, we believe, will
determine whether there is merit to Keenan’s argument that equitable tolling should be applied to
the case before us.
No. 03-3834          Keenan v. Bagley                                                     Page 5


                                     III. CONCLUSION
    For all of the reasons set forth above, we VACATE the judgment of the district court and
REMAND the case to the district court for an evidentiary hearing in accordance with this opinion.
No. 03-3834            Keenan v. Bagley                                                           Page 6


                   __________________________________________________
                      CONCURRING IN PART, DISSENTING IN PART
                   __________________________________________________
        MERRITT, Circuit Judge, concurring in the remand but dissenting from the failure to allow
the case to go forward on the merits of the constitutional claims. Thomas Keenan, a petitioner
condemned to death in Ohio, brings his first habeas case in federal court. He presents a number of
plausible claims, including an actual innocence claim. By stretching and stitching together
procedural default and statutory limitations arguments, the State seeks to forfeit all of Keenan’s
constitutional claims so that he will now be executed without federal review of any kind.
        The State treats as a state procedural default the condemned prisoner’s state habeas petition
filed on March 26, 1999. As a result, counsel for the State asks the court to refuse to toll the running
of the one-year, federal limitation period under 28 U.S.C. § 2244(d)(2). There are four reasons that
it is wrong to procedurally default as “improperly filed” the state post-conviction petition and
decline to toll the running of the federal statute of limitations.
         First, immediately after the U.S. Supreme Court denied certiorari, the state Supreme Court
in its October 1998 order expressly “granted a period of six months beginning October 23, 1998, and
ending April 23, 1999, to allow appellant an opportunity to file a petition for post-conviction relief.”
The petition was then filed five months later, a month before the time was up. It is difficult to
understand how the Ohio Supreme Court could have been any plainer in setting out the time “to
allow” a condemned prisoner to file “for post-conviction relief” after the U.S. Supreme Court denied
certiorari. “You have six months to file.” That is what the Ohio Supreme Court said. The
reasonable expectation of a lawyer reading the order would be that it allows six month’s time for
filing. The State refuses to apply this plain language and would refuse to allow the federal tolling
statute to operate because it says that the time allowed for filing the state petition ran out long before
the U.S. Supreme Court denied certiorari and long before the state Supreme Court entered its order
“to allow” the filing of the state petition. So the two years the petitioner waited in the Ohio courts
for his petition to be decided cannot be used or counted to toll under the federal statute. The State
Attorney General argues that in order to toll the statute the petitioner should have filed 8 months
before the state death penalty judgment became final in the Ohio Supreme Court and 16 months
before it became final after the U.S. Supreme Court denied certiorari. The condemned prisoner will
be executed without review of his federal constitutional claims because he complied with the express
language of the state Supreme Court allowing him six months to file.
        Upon remand, by this Court’s opinion, one essential question for the District Court is
whether Keenan was relying on the Supreme Court’s order when he opted to file his state post-
conviction petition prior to his federal habeas petition. I find it apparent that the Ohio Supreme
Court order plainly implied that Keenan had six months to pursue state post-conviction relief rather
than six months to pursue federal habeas relief. First, the court’s order used the term “petition for
post-conviction relief,” which is the very title of the state collateral attack as put forth in Ohio Rev.
Code Ann. § 2953.21. The court was clearly referring to a state post-conviction petition rather than
post-conviction relief generally or a federal habeas petition. Second, when the Glenn order was
issued in October 1998, Keenan had just over 10 months left to file his federal habeas petition.
Certainly the Ohio Supreme Court was not suggesting that he had only six months to file his federal
habeas petition. The time frame clearly referred to state post-conviction relief. Thus, it is easy to
see why Keenan, relying on the Supreme Court order, filed a state post-conviction petition in state
court within six months, rather than a federal habeas petition. As Keenan almost certainly relied on
the Ohio Supreme Court’s order, this court should equitably toll the limitations period as Keenan
had no actual notice that this filing would be improper and any ignorance regarding any forfeiting
effect was reasonable in light of the Supreme Court order. The majority of this court does not find
No. 03-3834               Keenan v. Bagley                                                                     Page 7


sufficient evidence in the record to demonstrate that Keenan actually relied upon the natural
implication of the Ohio Supreme Court’s order. The lower court on remand, therefore, should
equitably toll the limitations period if the record demonstrates that Keenan relied on the Supreme
Court order in proceeding to state court first.
         Second, despite the plain English of the Ohio Supreme Court’s order, the State would
procedurally default the tolling claim, and hence all other federal claims, by saying simply that the
Ohio Court of Appeals opinion dismissing the state petition on “jurisdiction” grounds controls our
decision on tolling even though that court did not mention or purport to interpret the federal tolling
statute or even know that its action would deny federal review. The State reads the Ohio court’s
refusal to hear the state post-conviction petition as forfeiting all federal claims because it used the
“jurisdiction” talisman rather than dismissing on other grounds. The Ohio Court of Appeals ruled
sua sponte, without argument or briefing, that Keenan’s state claims were late after two years of
litigation in state court. That ruling should not control our tolling decision. Broad delegation to
state courts of the authority to control access to federal habeas review in this way effectively
suspends the writ of habeas corpus and prevents our review of the constitutionality of state death
sentences. Moreover, we should permit equitable tolling now because had the Ohio court advised
Keenan of its “jurisdictional” dismissal within six months, he could have filed his petition within
the one year period, and tolling would not have been an issue at all. In addition to relying on the
Supreme Court’s Glenn order, Keenan also relied on the state trial court’s implicit conclusion that
his post-conviction petition was properly filed. The State made no objection, and Keenan was
entitled to believe throughout the lower state court proceedings that he had not made a
“jurisdictional” or other mistake that would prevent the tolling of the federal statute of limitations.
         Third, the Ohio legislature passed the new Ohio collateral review statute on capital
punishment — the one construed by the Ohio Court of Appeals — in order to require the death
penalty prisoner to file his petition within six months of the date of filing of the trial record in the
Ohio Supreme Court. (See the Appendix to this opinion for a time line under this statute.) Under
this statutory scheme, the statute of limitations on collateral review will almost always run before
the prisoner’s direct appeal is concluded. In the present case, the collateral review statute ran 16
months before the death sentence in this case became final when the U.S. Supreme Court denied
certiorari. This system requires post-conviction counsel to file claims of ineffective assistance of
trial and appellate counsel, prosecutorial suppression of exculpatory evidence, newly discovered
evidence and similar claims even before Ohio’s Supreme Court considers the         case on appeal and
before trial and appellate counsel are replaced by post-conviction counsel.1 If not so filed, the
claims are defaulted and tolling defeated, according to the state.
         The result of this state statutory scheme, as it interlocks with the various federal forfeiture
rules, is that one or more of the federal forfeiture rules can always be stretched to bar consideration
on the merits of some or all of the prisoner’s federal claims. For example, in the present case,
assuming Keenan filed his state petition within the 180 day period and it was dismissed, Keenan
would have been required to file his federal petition on his collateral claims denied in state court
before his claims on direct review were final. These direct review claims when filed would then




         1
          The Ohio statutory process in death penalty cases makes the American Bar Ass’n Guidelines for the
Appointment of Counsel in Death Penalty Cases §§ 1.1 and 15.1 (2003) practically impossible to meet. The ABA
standards contemplate the appointment of new or separate counsel at the habeas stage of the case. If the post conviction
and federal habeas stages of the case must begin before final judgment, the appointment of new counsel becomes difficult
to manage. It did not occur in the present case until after the direct appeal and state habeas proceedings were over. By
then, according to the majority, the untolled federal statute had run and Keenan was foreclosed from federal review.
No. 03-3834              Keenan v. Bagley                                                                  Page 8


have to be treated as second or successive claims forbidden by AEDPA.2 On the other hand, if in
some cases the Ohio state collateral review process should end after the death sentence becomes
final on direct review, the federal issues presented for collateral review would come later. They
would become a second petition. This Ohio inversion, together with AEDPA’s one-year statute of
limitations, the State’s strict construction of tolling, and the successive petition rule, further
complicates an already-complicated process. The whole system becomes a trap for the unwary, a
maze designed to dispatch the capital defendant to the executioner’s block without federal review.
Such a system is like a nightmare, except its consequences are lethal.
        Fourth, either no lawyer should be faulted for not being able to work through this maze, in
which case surely equitable tolling should apply, or the ignorance of counsel is the reason. After
procedurally defaulting the federal tolling period because counsel for Keenan did not file the state
post-conviction petition 16 months before the death verdict was finally final, the State Attorney
General’s office then argues against the application of equitable tolling because attorney error is said
not to be a legitimate basis for equitable tolling. This argument is wrong. See Baldayague v. United
States, 338 F.3d 145, 152-53 (2d Cir. 2003), and Nara v. Frank, 264 F.3d 310, 320 (3d Cir. 2001),
rev’d on other grounds, Carey v. Safford, 536 U.S. 214 (2002), both of which agree that the actions
of counsel can supply a basis for equitable tolling. Equitable tolling should save the petition either
because the Ohio statutory maze created a situation that no sane lawyer could figure out or because
an effective lawyer would have found some solution that escapes me — one or the other.
      In Lambert v. Warden, a comprehensive opinion at 2003 Westlaw 22071466, decided
September 2, 2003, Judge Boggs set out his understanding of the sequence of review of criminal
judgments in Ohio:
        Direct review immediately follows trial, generally is constrained by tight,
        nonwaivable time limits and concludes with finality of judgment. Collateral review
        focuses on the adequacy of the trial and direct review, rather than the underlying
        merits of the original action. As such, it necessarily follows direct review . . . . The
        structure of the AEDPA statute of limitations meshes with this understanding of the
        distinction between direct and collateral review . . . . Of course, allowing the statute
        of limitations to run out while the prisoner is still pursuing state post-conviction
        remedies combined with AEDPA’s exhaustion requirement would be manifestly
        unjust. Therefore, AEDPA tolls the statute of limitations during state post-
        conviction proceedings. 28 U.S.C. § 2244(d)(2). Again, the language of the
        provision agrees with the properties of collateral attacks. As collateral attacks follow
        direct review, and therefore the start of the limitations period, it makes sense to
        speak of tolling the period. (Emphasis added.)
The opinion discusses the normal way the legal profession thinks about the sequencing of review
in criminal cases. A lawyer should not be expected to anticipate that he will be thrown out of court
on statute of limitations grounds when he has what would appear to be a reasonable state post-
conviction proceeding pending. If Judge Boggs and the two other members of the panel in the
Lambert case think that this is the way the Ohio system works (and Lambert is an Ohio case), then
it is hard to expect a lawyer to foresee the consequences that the State Attorney General would apply
in this case. Those statements in Judge Boggs’ opinion are part of a comprehensive treatment of
Ohio post-conviction law. And even after a diligent study of Ohio post-conviction law, Judge Boggs


        2
           AEDPA contemplates three stages of review followed in sequence: “direct review,” then “State post-
conviction” review, then federal habeas review, 28 U.S.C. §§ 2244(d), 2254. That is the historical tradition for
sequencing review. The Ohio statute reverses the sequence of the first two stages and makes § 2244(d) impossible to
apply in the normal way.
No. 03-3834           Keenan v. Bagley                                                          Page 9


and the panel did not foresee that the sequencing of Ohio’s review process would require the post-
conviction process to occur before the direct appeal is completed.
                                             Conclusion
        In light of (1) the plain language of the Ohio Supreme Court in Keenan’s case allowing the
filing of the state habeas petition, (2) the action of the Ohio Court of Appeals requiring the filing to
occur 16 months before the capital judgment became final, (3) the forfeiture puzzle created by the
interaction of the state timing statute in death cases, the federal one-year limitations statute and the
second or successive petition rule, or (4) the error of counsel in preserving Keenan’s right to one
round of federal habeas review, I would toll the running of the statute of limitations — either on
legal or equitable grounds — and allow this first federal habeas petition to go forward on the merits.
No. 03-3834          Keenan v. Bagley                                                      Page 10


                                          APPENDIX


       The relevant dates for this matter are as follows:



                Event                       Date               Location in the Record
 Trial Court Journalized Keenan’s        5/16/94      Doc. R. 41, Apx. at Vol. 1, p. 379; 6th
 Sentence (triggers 120 day deadline                  Cir. Apx. at 100.
 for requesting new trial)
 Ohio Supreme Court received the         11/6/96      Doc. R. 43, Apx. at Vol. III, pp. 1, 51; 6th
 record on direct appeal (triggers 180                Cir. Apx. at 105, 106. See also Doc. R.
 day deadline for state post-            May 6,       20, Exhibit B; 6th Cir. Apx. at 97.
 conviction action)                      1997

 Ohio Supreme Court’s Decision           2/25/98      See State v. Keenan, 81 Ohio St. 3d 133
                                                      (1998).
 United States Supreme Court denies      10/5/98      Doc. R. 43, Apx. at Vol. III, p. 362; 6th
 certiorari on direct appeal (triggers                Cir. Apx. at 107. See also Keenan v.
 365 day deadline for filing federal                  Ohio, 525 U.S. 860 (1998).
 habeas corpus petition)
 Post-Conviction Petition /Motion        3/26/99      Doc. R. 44, Apx. at Vol. IV, p. 1; 6th Cir.
 for New Trial filed in Ohio trial                    Apx. at 111.
 court

 Eighth District Court of Appeals        2/1/01       Doc. R. 44, Apx. at Vol. IV, p. 322; 6th
 holds that Keenan’s Post-Conviction                  Cir. Apx. at 118. See also State v.
 Action is Untimely                                   Keenan, 2001 Ohio App. LEXIS 356 (8th
                                                      Dis. Ohio 2001).
 Ohio Supreme Court denies               6/27/01      Doc. R. 44, Apx. at Vol. IV, p. 393; 6th
 jurisdiction on motion for new trial                 Cir. Apx. at 127. See also State v.
                                                      Keenan, 92 Ohio St. 3d 1429 (2001).
 Keenan files his habeas corpus          11/21/01     Doc. R. 11; 6th Cir. Apx. at 14.
 petition
No. 03-3834                Keenan v. Bagley                                                                       Page 11


                                                __________________
                                                     DISSENT
                                                __________________
        SILER, Circuit Judge, dissenting. I do not favor dissenting from my colleagues, but the three
of us have differing views on the resolution of this case. I would affirm the decision of the district
court in dismissing the petition for a writ of habeas corpus under 28 U.S.C. § 2254 as untimely.
         No facts are in dispute in this case. As Judge Gilman’s opinion relates, when the United
States Supreme Court denied certiorari on October 5, 1998, it initiated the one-year statute of
limitations for petitioning for federal habeas corpus relief under 28 U.S.C. § 2244(d)(1). If the Ohio
Supreme Court had not entered its Glenn order on November 30, 1998, Keenan would not have any
colorable claim for equitable tolling. However, the Ohio Supreme Court entered the order as quoted
by Judge Gilman. Nevertheless, after Keenan filed his state petition for post-conviction relief
(PCR), the Ohio Court of Appeals found that the PCR petition was untimely and the statute was not
tolled. Moreover, as Judge Gilman’s opinion states, the Ohio Supreme Court denied a discretionary
appeal in State v. Keenan, 749 N.E.2d 756 (Ohio 2001)(table decision), on this very question. If the
Ohio Supreme Court intended to extend the time within which the petition for PCR could have been
filed, that would have been the opportunity to consider the issue. In this case, the Ohio Court of
Appeals decided that the application for PCR was not properly filed because it was untimely. As
the majority aptly quotes, “[A]n application is ‘properly filed’ when its delivery and acceptance are
in compliance with the applicable laws and rules governing filings. These usually prescribe, for
example . . . time limits upon its delivery.” Artuz v. Bennett, 531 U.S. 4, 8 (2000). In Keenan’s
case, such a time limit has resulted in his PCR petition’s being untimely and, therefore, not properly
filed. If that petition was not properly filed, his federal § 2254 petition cannot possibly meet the
federal one-year statute of limitations, as there was no tolling of the time period from the
commencement of the federal limitations period in October 1998.
        The majority opinion correctly quotes from King v. Bell, 378 F.3d 550, 553 (6th Cir. 2004),
that equitable tolling under AEDPA is permissible, although rare. In that case, two of the judges
who were on this panel concurred that equitable tolling was correct because the State had agreed to
allow the petitioner to file his petition within fifteen days after certain transcripts were made
available. After the petitioner filed within the fifteen days, the State then asserted that the statute
of limitations had run. The significant difference between the King case and the case at bar is that
in King, the equitable tolling was determined by the federal court to allow the late filing in federal
court. In the case at bar, we are asked to toll the statute of limitations under Ohio law, after the Ohio
Court of Appeals has determined that the petition was untimely.1 As the majority correctly
observes, Keenan had over ten months from the date of the Glenn order of November 30, 1998,
within which to file for habeas corpus relief in federal district court. He declined to do so. Since
Ohio’s courts found that Keenan’s petition was not properly before them, this court should be bound
by that finding that the statute of limitations was not tolled.
        I would decline Keenan’s implied invitation to second guess the Ohio court’s interpretation
of Ohio law. I suspect that the Glenn order was entered by the Ohio Supreme Court in order to
effect the stay of the execution order which had just been entered. It allowed Keenan to file a
petition for PCR within the six months without having to apply for a second stay of his execution.
In an analogous case with regard to Ohio’s timeliness requirements, we stated that

         1
           The majority opinion correctly relates that the application of equitable tolling is a question of federal law. But
if we are to follow the rule that “federal courts sparingly bestow equitable tolling,” Graham-Humphreys v. Memphis
Brooks Museum of Art, Inc., 209 F.3d 552, 560 (6th Cir. 2000), we should at least consider that the Ohio courts have
looked at this issue and found it to be meritless.
No. 03-3834           Keenan v. Bagley                                                         Page 12


        [p]rinciples of comity require federal courts to defer to a state’s judgment on issues
       of state law and, more particularly, on issues of state procedural law. Because state
       courts are the final authority on state law, federal courts must accept a state court’s
       interpretation of its statutes and its rules of practice.
Israfil v. Russell, 276 F.3d 768, 771 (6th Cir. 2001)(citations omitted); see also Vroman v. Brigano,
346 F.3d 598, 603 (6th Cir. 2003).
         Moreover, Keenan failed to raise the equitable tolling issue before the district court until he
filed a surresponse memorandum. It should therefore be deemed waived. See Scott v. Collins, 286
F.3d 923, 927 (6th Cir. 2002). However, even if not waived, Keenan has failed to show what
circumstances were beyond his control that resulted in missing the deadline, except for blaming his
counsel. Attorney error is generally not a legitimate basis for equitable tolling. See Jurado v. Burt,
337 F.3d 638, 644-45 (6th Cir. 2003). While the concurring opinion from Judge Merritt observes
that this tenet conflicts with decisions from other circuits, any persuasive cites are irrelevant due to
our decision in Jurado. There are no circumstances surrounding this case which would take it out
of this general rule. See Rouse v. Lee, 339 F.3d 238, 254 (4th Cir. 2003)(en banc)(after extensive
review and inquiry, court found that differing standards should not apply to capital cases in
enforcing the statute of limitations for collateral review). The concurring opinion criticizes the
“maze” of Ohio procedural rules and suggests this is grounds for equitable tolling. However, it is
up to the Ohio legislature to amend or revise the “maze,” if it thinks there is confusion. Lawyers
wade through confusing statutes and rules on a daily basis. Just ask a tax lawyer who deals with the
Internal Revenue Code. In our federal system, each state sets up its own procedure for such post-
conviction review, and the members of the bar and petitioners are expected to keep up with it.
         The concurring opinion quotes some language from the decision in Lambert v. Warden, 81
Fed. Appx. 1, 2003 WL 22071466 (6th Cir. 2003). However, “[i]t is well-established law in this
circuit that unpublished cases are not binding precedent.” Bell v. Johnson, 308 F.3d 594, 611 (6th
Cir. 2002). Moreover, in Lambert, the court was dealing with the operation of Ohio App. R. 26(B),
which is not in issue here.
       Therefore, I find no error by the district court in this case. I would affirm.